Dismiss and Opinion Filed May 5, 2022




                                     In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                              No. 05-22-00383-CV

                      PENNY LOU ROBINS, Appellant
                                 V.
                    MILTON EUGENE ROBINS, Appellee

               On Appeal from the 196th Judicial District Court
                            Hunt County, Texas
                       Trial Court Cause No. 89336

                        MEMORANDUM OPINION
            Before Justices Partida-Kipness, Pedersen, III, and Nowell
                            Opinion by Justice Nowell
      Before the Court is appellant’s motion for voluntary dismissal of the appeal.

See TEX. R. APP. P. 42.1(a)(1). We grant the motion and dismiss the appeal. See id.




                                          /Erin A. Nowell//
220283f.p05                               ERIN A. NOWELL
                                          JUSTICE
                           Court of Appeals
                    Fifth District of Texas at Dallas
                                 JUDGMENT

PENNY LOU ROBINS, Appellant                   On Appeal from the 196th Judicial
                                              District Court, Hunt County, Texas
No. 05-22-00383-CV          V.                Trial Court Cause No. 89336.
                                              Opinion delivered by Justice Nowell,
MILTON EUGENE ROBINS,                         Justices Partida-Kipness and
Appellee                                      Pedersen, III participating.

      In accordance with this Court’s opinion of this date, we DISMISS the appeal.

       We ORDER that appellee Milton Eugene Robins recover his costs, if any, of
this appeal from appellant Penny Lou Robins.


Judgment entered this 5th day of May, 2022.




                                      –2–